The petition for writ of certiorari to the Circuit Court of Appeals for the Sixth Circuit, and the motion for leave to proceed further in forma pauperis, are denied for the reason that the Court, upon examination of the papers herein submitted, finds that the application for writ of certiorari was not made within the time provided by law. Rule XI of the Criminal Appeals Rules, 292 U. S. 665-666; United *694States ex rel. Coy v. United States, ante, p. 342. The petition for writ of certiorari is therefore also denied.
Frank Bird, pro se. Solicitor General Fahy for the United States.